Hill, J.
An application was made to probate as a will an instrument which, omitting the description of the land therein contained, was as follows: “This indenture made this 7th day of November, 1908. I, Richard R. T. May, . will to., my wife, Sallie V. May, my land'containing 150 acres, more or less, in Laurens County, Buckeye District, to *608have and to hold and to make any disposition of this land as she may think best, bounded [here follows description of land]. I also will to my wife all my land deeds and all other papers that I have on hand at my death. I will to my wife my perishable property. I appoint my wife, Sallie V. May, executrix to execute my will after my death. I request of her to settle up my debts as soon as the nature of the case will admit it. R. R. T. May. Signed, sealed, and delivered in presence of: J.- R. Cherry, Com.. N. P. J. C., W. M. J. May, W. D. Sumner, J. P.” The sole issue was whether the instrument was entitled to probate as a will. The trial judge rendered judgment in the affirmative, and the caveators excepted. Held, the instrument plainly appearing to be testamentary in character, and being sufficiently attested to be upheld as a will, the court did not err in holding it entitled to probate as such.
April 23, 1914.
Probate ' of will. Before Judge Hawkins. Laurens superior court. April 24, 1913.
J. L. Kent, for plaintiff in error. E. L. Stephens, contra.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.